 In the Matter of RICHARD ORECOMPANYandRICHARD MINEEMPLOYEES UNIONCase No. R-39296.Decided December 12, 1941Jurisdiction:magnatite iron ore mining and milling industry.Investigation and Certification of Representatives:existence of question: re-fusal of Company to accord union recognition ; election necessary.Unit Appropriate for Collective Bargaining:all production and maintenanceemployees of the Company, excluding employees on the confidential pay roll,^strawbosses, clerical employees, and the safety engineer.Mr. John J. Cuneo,for the Board.King d Vogt,byMr. Elmer S. King,of Morristown, N. J., for theCompany.,Mr. Harry A. Shuback,of Morristown, N. J., for the Independent.Samuel Rothbard, by Mr. Abraham L. Friedman,of Newark, N. J.,for the International.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 2 and November 4, 1941, respectively, Richard MineEmployees Union, herein called the Independent, filed with the Re-gional Director for the Second Region (New York City) a petitionand an amended petition alleging that a question affecting commerce,had arisen concerning the representation of employees of Richard OreCompany, Wharton, New Jersey, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On October 30, 1941, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered an in-vestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.37 N'. L. R. B., No 89.544 RICHARD ORE COMPANY545On November 5, 19,411 the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the Inde-pendent, and upon International Union, Mine, Mill and Smelter Work-ers, herein called the International, a labor organization claimingto represent employees directly affected by the investigation.Pur-suant to notice, a hearing was held on November 17, 1941, at Dover,New Jersey, before A. Bruce Hunt, the Trial Examiner duly -desig-nated by the Chief Trial Examiner. The Board, the Company, theIndependent, and the International were represented and participatedin the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.During the course of the hearing the Trial Ex-aminer granted a motion of the Independent to amend the petition toset forth correctly the unit.During the course of the hearing theTrial Examiner made several rulings on other motions and on objec-tions to the admission of evidence.The Board has reviewed theserulings and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYRichard Ore Company is a New Jersey corporation with its prin-cipal office and place of business at Wharton, New Jersey, where it isengaged in' the mining and milling of magnatite iron- ore.Duringthe 3 months preceding November 17, 1941, the Company mined about31,123 tons of magnatite iron ore, approximately all of which wasshipped by it to points outside the State of New Jersey. The Com-pany admits that it is engaged in commerce within the meaning ofthe Act.II.THE ORGANIZATIONS INVOLVEDRichard Mine Employees Union is an unaffiliated labor organization,admitting to membership employees of the Company.International Union, Mine, Mill and Smelter Workersis a labororganization affiliated with the Congress of Industrial Organizations.It admits to membership employees of the Company.111.THEQUESTION CONCERNINGREPRESENTATIONOn July 15, 1941, the Independent requested the Company to recog-nize it asthe exclusive representative of its employees.The Companydid not 'reply to this request. 'A statement of theRegionalDirector, 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDintroduced in evidence at the hearing, shows that the Independentrepresents a substantial number of employees in the alleged appro-priate unit.''We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONiUPON COMMERCEWe find that the question concerning representation which has,arisen, occurring in connection with the operations of the Companydescribed in Section I above, hasa close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNIT,The Independent and the International agree that all productionand maintenance employees of the Company, excluding employees onthe confidential pay roll, strawbosses, and clerical employees, consti-tute an appropriate unit.The Company took no position with respectto the unit.The only controversy with respect to the unit concernsthe safety engineer.The .International urges that the safety engineer be excluded fromthe unit and the Independent that he be included.The Companytook no position with respect to this employee.The safety engineertours the premises of the Company and reports any dangerous con-ditions he might find directly to the superintendent.He has no rightto hire or discharge any employees, 'but he may direct employees toremedy dangerous conditions.Under the circumstances, we find thatthe safety engineer should be, excluded from the unit.We find- that all production and, maintenance employees of theCompany, excluding employees on the confidential pay roll, straw-bosses, clerical employees, and the safety engineer, constitute a unitappropriate for the, purposes of collective bargaining and that suchunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwisewill effectuate the policies of the Act.'The Regional Director reported that the Independent presented authorization cards andan authorization petition bcaiing the signatures of 145 persons whose names appear on theCompany's pay roll of October 3, 1941The Regional Director further reported that theInternational presented 351authorization cards hearing the signature's of persons who appearon the Company's pay roll of October 3,1941The Company employs approximately 160employees. RICHARD ORE - COMPANYVI. THE DETERMINATION OF REPRESENTATIVES547We find that the question concerning representation which hasarisen can best be resolved by the holding of an election by secretballot.We shall direct that those eligible to vote in the election shallbe the employees within the appropriate unit who were employedduring- the, pay-roll period immediately preceding the date of theDirection of Election herein, subject to the limitations and additionsset forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Richard Ore Company, Wharton, NewJersey, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All production and maintenance employees of the Company,excluding employees on the confidential pay roll, strawbosses, clericalemployees, and the safety engineer, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,is amended, it is hereby_DIRECTED that, as part of the investigation. ordered by the Boardto ascertain representatives for the purpose of collective bargainingwith Richard Ore Company, Wharton, New Jersey, an election bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor Rela-[ions Board, and subject to Article III, Section 9, of said Rules andRegulations, among all production and maintenance employees of theCompany who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during such pay-roll period because they were ill or onvacation or in the active military service or training of the United 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDStates, or temporarily laid off, but excluding employees on the confi-dential pay roll, strawbosses,clerical employees,the safety engineer,and employees who have since quit or been discharged for cause, todetermine whether they desire to be represented by Richard MineEmployees Union, or by International Union, Mine,Mill and SmelterWorkers, affiliated with the Congress of,Industrial Organizations,'for the purpose of collective bargaining,or by neither. ' In the Matter Of RICHARD ORE COMPANYandRICHARD MINEEMPLOYEES UNIONCase No. R-3296AMENDMENT TO DIRECTION OF ELECTIONDecember23, 1941On December 12, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'The Board,having been advised that International Union, Mine,Mill and Smelter Workers,affiliated with the Congress of IndustrialOrganizations, is not desirous for its name to appear upon the ballot,hereby amends the Direction of Election by striking therefrom the-words "to determine whether they desire to be represented by RichardMine Employees Union, or by International Union, Mine, Mill andSmelter Workers, affiliated with the Congress of Industrial Workers,for the purposes of collective bargaining,or by neither"and substi-tuting therefor the words "to determine whether or not they desire tobe represented by Richard Mine Employees Union for the purposes ofcollective bargaining."137 N. L. R. B.,No. 89.37 N. L.R. B., No. 89a.549,433257-42-voL. 37-36